Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan et al. (US9011965).
	Regarding claim 1, 5, Gan teaches providing a silver metal containing coating layer that releases silver ions coated with a polymeric layer (Fig. 9, items 88 and 84) which may include further layers such as polymeric layers (Fig. 14, item 1018). It is further noted that although the prior art generally teaches deposition rates that meet the limitations of the current claims (col. 4, lines 37-46), the deposition rate of the current claims is a process limitation. It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the particular case the coating of the prior art could be formed using the rate claimed and therefore meets the limitations of the current claims.
	Regarding claim 6, any point on the exterior of the implants of the prior art may arbitrarily be referred to as an anchor point given that the entire outside of some of the implants of the prior art are used to anchor them in place (see Figs. 9 and 26-37).
	Regrading claim 7, Gan further teaches wherein the outer layer may function as a protective layer (col. 15, line 48 through col. 6, lines 2) wherein as described above, any point on the outside surface of the implants of the prior art may be considered an anchor point.
	Regarding claim 8, as shown in the figures cited above, the implants of Gan would appear to have structures reading upon recesses.
	Regrading claim 9, Gan reasonably implies to the use of his inventive concept may be used on hip and knees (total joints) and as tibial nails (intramedullary nails) (See background of invention section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US9011965) as applied to claims 1 and 5-9 above. 
Regarding claims 2, the teachings of Gan are as shown above. Gan fails to explicitly state the elution rate of the metal employed. However, Gan explicitly states that the configuration of coatings provided directly controls the elution rate of active agents provided (col. 9, lines 21-25).  Therefore, in the absence of criticality of the particular elution rate of the claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the configuration of the coating of Gan in order to control the elution rate of agents provided on the surface of the implant of Gan. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claims 3, the teachings of Gan are as shown above. Gan fails to explicitly state the metal surface area concentration. However, those of ordinary skill in the art would readily recognize that the amount of metal deposited would directly control the amount of metal released by the implant.  Therefore, in the absence of criticality of the particular surface area concentration of the current claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of metal in the coating which would also define the surface area concentration of metal in the coating of Gan in order to control the amount of metal released by  the implant of Gan. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 4, Gan teaches release times longer than those claimed (Fig. 5-7).  Further it is noted that the mean by which the coating of the current claim is provided is a product-by-process limitation. It is noted that claim 4 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As relates to the current claim, the coating of the prior art could reasonably be provided in the manner claimed.
Regarding claim 17-19, Gan teaches providing a silver metal containing coating layer that releases silver ions coated with a polymeric layer (Fig. 9, items 88 and 84) which may include further layers such as polymeric layers (Fig. 14, item 1018). The teachings of Gan are as shown above. Gan fails to explicitly state the elution rate of the metal employed. However, Gan explicitly states that the configuration of coatings provided directly controls the elution rate of active agents provided (col. 9, lines 21-25).  Therefore, in the absence of criticality of the particular elution rate of the claims,  it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the configuration of the coating of Gan in order to control the elution rate of agents provided on the surface of the implant of Gan. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Further, Gan teaches release times longer than those claimed (Fig. 5-7).  Further the process of coating the implant with a blackening agent is a process-step wherein the processing steps of the claim are not required to be met by the prior art because the blackening agent of the current claims is not claimed as part of the product, wherein the prior art product is at least as capable of being contacted with a blackening agent as the product of the prior art. 
Regarding claim 20, the teachings of Gan are as shown above. It is further noted that although the prior art generally teaches deposition rates that meet the limitations of the current claims (col. 4, lines 37-46), the deposition rate of the current claims is a process limitation. It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the particular case the coating of the prior art could be formed using the rate claimed and therefore meets the limitations of the current claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717